Exhibit 99.1 Targa Resources Corp. Reports Second Quarter 2016 Financial Results HOUSTON – August 3, 2016 - Targa Resources Corp. (NYSE: TRGP) (“TRC”, the “Company” or “Targa”) today reported second quarter 2016 results. Second Quarter 2016 Financial Results Second quarter 2016 net income (loss) attributable to Targa Resources Corp. was a loss of $23.2 million compared to income of $15.2million for the second quarter of 2015. The Company reported earnings before interest, income taxes, depreciation and amortization, and other non-cash items (“Adjusted EBITDA”) of $257.1 million for the second quarter of 2016 compared to $302.4million for the second quarter of 2015 (see the section of this release entitled “Targa Resources Corp. - Non-GAAP Financial Measures” for a discussion of Adjusted EBITDA, distributable cash flow, gross margin and operating margin, and reconciliations of such measures to their most directly comparable financial measures calculated and presented in accordance with U.S. generally accepted accounting principles (“GAAP”)). On July 19, 2016, TRC declared a quarterly dividend of $0.9100per share of its common stock for the threemonths ended June30,2016, or $3.64 per share on an annualized basis, unchanged to the previous quarter’s dividend and an increase of approximately 4% over the dividend for the second quarter of 2015. Total cash dividends of approximately $151.6 million will be paid August 15, 2016 on all outstanding common shares to holders of record as of the close of business on August 2, 2016. Also on July 19, 2016, TRC declared a quarterly cash dividend of $23.75 per Series A preferred share.Total cash dividends of approximately $22.9 million will be paid on August 12, 2016 on all outstanding Series A preferred shares to holders of record as of the close of business on August 2, 2016. The Company reported distributable cash flow for the second quarter of 2016 of $169.6 million compared to total common dividends of $151.6 million and total TRC Series A preferred dividends of $22.9 million, resulting in distribution coverage of approximately 1.0 times. Second Quarter 2016 - Capitalization, Liquidity and Financing Targa’s total consolidated debt as of June 30, 2016 was $5,003.3million including $275.0 million outstanding under TRC’s $670.0 million senior secured revolving credit facility due 2020 and $157.6 million, net of unamortized discounts, outstanding on the Company’s senior secured term loan due 2022. The consolidated debt also included $4,574.8 million of Targa Resource Partners LP (“TRP” or “the Partnership”) debt, net of $31.1 million of debt issuance costs, comprised of $55.0 million outstanding under TRP’s $1.6 billion senior secured revolving credit facility, $225.0 million outstanding under TRP’s accounts receivable securitization facility and $4,325.9 million of TRP senior notes, net of unamortized discounts and premiums. As of June 30, 2016, TRC had available senior secured revolving credit facility capacity of $395.0 million. TRP had $55.0 million outstanding under its $1.6 billion senior secured revolving credit facility and $13.3 million in outstanding letters of credit, resulting in available senior secured revolving credit facility capacity of $1,531.7 million at the Partnership.Total Targa consolidated liquidity as of June 30, 2016, including $170.9 million of cash, was approximately $2.1 billion. During the quarter ended June 30, 2016, TRC repurchased on the open market a portion of TRP’s 5% senior notes due 2018 paying $203.7 million plus accrued interest to repurchase $201.5 million of the outstanding balance. The note repurchases resulted in a $3.3 million loss, which included a write-off of $1.1 million in related debt issuance costs.
